DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
The Amendment filed Feb. 23, 2022 has been entered. Claims 1-20 remain pending in the application. 



Response to Arguments
Applicant's arguments filed Feb. 23, 2022 have been fully considered.

Regarding Applicant’s argument (REMARKS pages 6-7) for rewritten claims 1 and 11 is moot based on the new ground rejections. 

Regarding Applicant’s argument (REMARKS page 7) about obviousness support, Examiner added more evidences and details in the rejections of claims 1 and 11, which is moot based on the new ground rejections.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitation "2q lowest powers of b-1" in lines 16-17 and 17, respectively.  It is indefinite because it is not clear how much the value is. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is no considered. Appropriate clarifications are required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mani et al. (U.S. Patent No. 2017/0054449, hereafter Mani) in view of Wegener (U.S. Patent No. 2011/0099295, hereafter Wegener).
	Regarding claim 1, Mani discloses that a method for encoding and storing digital data ([0017], encoding, block of samples; [0048] line 3, block, to be compressed; [0096] lines 3-6, compress, storage), which include a plurality of real values ([0032] lines 10-12, magnitude sample is a real value; [0122] lines 3-4, complex sample has real part and imaginary part; It is well known that real part and imaginary part are real values.), in a signal processing unit ([0095] lines 1-2, signal processing) of an FMCW radar sensor ([0006] line 3 radar; [0026] lines 1-2, FMCW), the method comprising:
storing each of at least one real value r in an exponential representation in a form r = m · b-k, wherein m is a digital mantissa having a length p, b is a base, and k is a positive number that is encoded as a digital number having a length q ([0032] lines 8-10 (block, represented, exponent, mantissa, each sample), 12-14(mantissa, number of bits for “p”); [0033] line 12, mantissa·2e; [0036] lines 2-4, common scale factor for “b”. It is well known that the exponential representation in the form r = m · b-k is a widely used floating-point data format in signal processor.); 
wherein each of the at least one value r, for a compressed storage ([0033] line 3, compress, block; [0096] lines 3-6, compress, storage), is transformed into an exponential representation in a form r = m* · b-f(k), where m* is a mantissa and f is a function of k that is selected from multiple functions {[0033] lines 11-14, mantissa, exponent; [0041] lines 1-2 (exponent coding, coding is a function),14-16(choose from a list of possible values)}.
wherein the FMCW radar sensor includes a transceiver having a plurality of antenna elements, which together form a planar group antenna ([0026] lines 1-7, radar, transmit, receive, one or more antennas; [0092] line 4, radar, integrated circuit, so it has planar antenna), 
https://web.archive.org/web/20190814181942/http://en.wikipedia.org:80/wiki/Floating-point_arithmetic, or attached file “Floating-point arithmetic – Wikipedia.pdf”), 
wherein k is a digital number having the length q and is used to encode a selection of powers to achieve a higher resolution without additional memory requirements ([0040] line 1, exponential Golomb (EG); [0041] line 9-10, parameter k, bit width; [0049] line 12, Golomb parameter; [0069] lines 1-3, encoding; [0031] lies 1-4, increase resolution, same memory), and 
wherein as a result of using a larger integer base instead of a standard base b = 2 ([0035] lines 8-9, 4-bit for b=24), for a given total length of the mantissa and of the exponent a higher resolution is achievable for a portion of the values to be stored [This is applying a known technique (e.g. using the combination of mantissa , base, and exponent) to a known data expression (e.g. floating data format) to yield predictable results (e.g. data expression). This known data expression in the field of endeavor may prompt variation of it (e.g. change the size of the base for use in the same field to pursue different resolutions), which is predictable to one of ordinary skill in the art, because doing so would adjust floating format data range.], so that for given requirements for the resolution, the length of the mantissa and/or of the exponent are reduce-able to save memory space (For a given bit width of a floating data format, the total bit number used for saving base, mantissa, and exponent equals to the given bit width of a floating data format. If more bits used for saving base, the bit number used to save the mantissa and/or the exponent must be decrease, which is obvious to one of ordinary skill in the art.).
However, Mani does not explicitly disclose the function determination based on distributions of values to be stored. In the same field of endeavor, Wegener discloses that

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mani with the teachings of Wegener to extract exponent profile based on data values. Doing so would provide a proper quantization profile as needed because the quantization profile relates to distortion level of compressed data, as recognized by Wegener ([0102] lines 1-4, quantization profile, distortion; [0103] lines 1-2, PDF, histogram; [0108] lines 4-15, PDF, quantization profile, number, bits, mantissa, n_exp).

Regarding claim 2, which depends on claim 1, Mani discloses that in the method, 
b is a power of two ([0033] line 12).

Regarding claim 3, which depends on claim 1, Mani discloses that in the method,
p and q are determined as a function of a known data structure of the values to be stored or an expected data structure of the values to be stored ([0049] lines 9-13, common scale factor for “b”, Golomb parameter for “q”; [0065] lines 1-4, common scale factor determines mantissa for “p”, desired bit width for data structure, which can be known or expected; It is well known that data compression code includes sign bit, mantissa bits (“p”), common scale factor(or base) bits, and compression code bits (“q”). The total bit number must be less or equal to the data structure bit number, which means “p” and “q” are limited by data structure bit number.).

Regarding claim 4, which depends on claims 1 and 3, Mani discloses that in the method,


Regarding claim 5, which depends on claim 1, Mani discloses that in the method,
an exponential representation with b > 2 is used for the compressed storage of the at least one value r ([0035] lines 8-9, 4-bit for b=24).

Regarding claim 6, which depends on claim 1, Mani discloses that in the method,
the multiple functions from which the function f is selected are stored in advance in the form of value tables {[0041] lines 1-2 (exponent parameter k), 14-16 (list of possible values for table); [0056] lines 4-7, predetermined or user specified.}.

Regarding claim 7, which depends on claim 3, Mani discloses that in the method,
the selection of the function f is varied during operation of the radar sensor as a function of the known data structure of the values to be stored ([0041] lines 14-16, optimum based on input; [0062] lines 10-12, based on desired bit width, which is data structure).

Regarding claim 8, which depends on claim 1, Mani discloses that in the method,
values from the selected function f are generated during operation of the radar sensor as a function of a data structure of the values to be stored (Fig.7, generated during radar operation; [0046] lines 12-15, first pass in compression; [0062] lines 10-12, based on desired bit width, which is data structure).

Regarding claim 9, which depends on claim 1, Mani discloses that in the method,
parameters that are used for the compresses storage are determined based on a statistical analysis of the values to be stored ([0088] lines 7-11, bit width for mantissa determined by bit width of the maximum; It is well known that “The bit width of the maximum” can only be obtained from histogram distribution of “the maximum of the absolute value for each sample in a sub-block” and histogram distribution is a statistical analysis.).
However, Mani does not explicitly disclose the function determination using statistic analysis. In the same field of endeavor, Wegener discloses that
 functions that are used for the compresses storage are determined based on a statistical analysis of the values to be stored {[0028];  [0108] lines 5-6 (quantization profile for functions), 12-13(probability density function for statistic analysis, exponent value for values to be stored)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mani with the teachings of Wegener to extract exponent profile based on data values. Doing so would provide a proper quantization profile as needed because the quantization profile relates to distortion level of compressed data, as recognized by Wegener ([0102] lines 1-4).

Regarding claim 10, which depends on claim 1, the claim is intended use because floating point data compression is suitable for any real data.


Regarding claim 11, Mani discloses that an FMCW radar sensor for a motor vehicle ([0123] lines 2-3; [0026] lines 1-2, FMCW), comprising: 

store each of at least one real value r in an exponential representation in a form r = m · b-k, wherein m is a digital mantissa having a length p, b is a base, and k is a positive number that is encoded as a digital number having a length q ([0032] lines 8-10 (block, represented, exponent, mantissa, each sample), 12-14(mantissa, number of bits for “p”); [0033] line 12, mantissa·2e; [0036] lines 2-4, common scale factor for “b”. It is well known that the exponential representation in the form r = m · b-k is a widely used floating-point data format in signal processor.); 
100940928.117wherein each of the at least one value r, for a compressed storage ([0033] line 3, compress, block; [0096] lines 3-6, compress, storage), is transformed into an exponential representation in a form r = m* · b-f(k), where m* is a mantissa and f is a function of k that is selected from multiple functions {[0033] lines 11-14, mantissa, exponent; [0041] lines 1-2 (exponent coding, coding is a function),14-16(choose from a list of possible values)}.
wherein the FMCW radar sensor includes a transceiver having a plurality of antenna elements, which together form a planar group antenna ([0026] lines 1-7, radar, transmit, receive, one or more antennas; [0092] line 4, radar, integrated circuit, so it has planar antenna), 
wherein for each individual processing stage of a signal processing unit, when a large dynamic range is required, q is increased, and when an expected dynamic range is smaller, p is increased, so as to improve accuracy (It is well known that floating data format is for dynamic data range by adjusting p and q based on a certain fixed number of bits. See detail in https://web.archive.org/web/20190814181942/http://en.wikipedia.org:80/wiki/Floating-point_arithmetic, or attached file “Floating-point arithmetic – Wikipedia.pdf”), 
wherein k is a digital number having the length q and is used to encode a selection of powers to achieve a higher resolution without additional memory requirements ([0040] line 1, exponential Golomb (EG); [0041] line 9-10, parameter k, bit width; [0049] line 12, Golomb parameter; [0069] lines 1-3, encoding; [0031] lies 1-4, increase resolution, same memory), and 
wherein as a result of using a larger integer base instead of a standard base b = 2 ([0035] lines 8-9, 4-bit for b=24), for a given total length of the mantissa and of the exponent a higher resolution is achievable for a portion of the values to be stored (It would have been obvious to one of ordinary skill in the art at the time the invention was made to change the size of the base in the floating data format for getting different resolutions because doing so would adjust floating format data range. For representing a stored data range (e.g. [-L, L]) using base b1 (e.g. 1-bit) or base b2 (e.g. 2-bit), the resolutions are different. It is likely the claimed method not of innovation but of ordinary skill.), so that for given requirements for the resolution, the length of the mantissa and/or of the exponent are reduce-able to save memory space (It is well known that for a given bit width of a floating data format, the total bit number used for saving base, mantissa, and exponent equals to the given bit width of a floating data format. If more bits used for saving base, the bit number used to save the mantissa and/or the exponent must be decrease, which is obvious.).
However, Mani does not explicitly disclose the function determination based on distributions of values to be stored. In the same field of endeavor, Wegener discloses that
the selection of function f takes place based on a value distribution of values to be stored {[0028], exponent tokens, mantissa, compress for storage; [0108] lines 5-6 (quantization profile for function), 12-13(probability density function for distribution, exponent value for values to be stored)}.
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648